Exhibit 10.2

EXHIBIT B

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (this “Agreement”) is made and entered into
as of this 21st day of December, 2009, by and between Subramanian “Sundi”
Sundaresh (the “Consultant”) and Adaptec, Inc. (the “Company”). The Company and
Consultant are sometimes collectively referred to herein as the Parties and
individually as a Party.

WHEREAS, Consultant is a highly experienced executive and a former officer of
the Company, with unique knowledge and expertise concerning the assets, business
strategy and management of the Company;

WHEREAS, the Company and Consultant have concurrently entered into that certain
Separation Agreement, dated as of December 16th, 2009 (the “Separation
Agreement”), pursuant to which Consultant’s employment with the Company and its
affiliates terminated effective January 4, 2010; and

WHEREAS, the Company and Consultant desire that Consultant provide the Company
with services relating to the Company’s business and operations.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties hereby agree as follows:

1. Engagement. The Company hereby engages Consultant, and Consultant agrees to
provide certain consulting services to the Company, in accordance with the
terms, and subject to the conditions, of this Agreement.

2. Consulting Period. During the period commencing on the day following the
Separation Date, as defined in the Separation Agreement, (the “Effective Date”)
and ending on December 31, 2010, or such earlier date on which Consultant’s
consulting relationship with the Company is terminated as provided herein (the
“Consulting Period”), Consultant shall, at the Company’s request, provide
consulting services to the Company and its affiliates as set forth in Section 3
below (the “Consulting Services”). As used in this Agreement, the term
“affiliate” shall mean any entity controlled by, controlling or under common
control with the Company.

3. Services To Be Provided. Consultant shall from time to time provide
Consulting Services to the Company and its affiliates with regard to the
business and operations of the Company and its affiliates. Consultant shall
provide the Consulting Services at the request of the Chief Executive Officer or
any of his or her designees. Consultant shall report directly to the Company’s
Chief Executive Officer. Consultant shall hold himself available at reasonable
times and on reasonable notice to render the Consulting Services during the
Consulting Period; provided, however, that the Consulting Services rendered by
Consultant during January 2010 may be on a full time basis, and thereafter,
Consulting Services rendered shall not exceed 60 hours each calendar month until
March 31, 2010. After March 31, 2010, Consultant shall make

 

B-1

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

his best efforts to be available to the Company to provide Consulting Services
on an as needed basis. Without limiting the foregoing, Consultant shall, upon
the reasonable request of the persons specified above, (a) consult with the
Company with respect to all matters concerning the Company and its affiliates in
which Consultant had personal involvement during his period of employment with
the Company, (b) assist the Company and its affiliates in the negotiation and
consummation of business matters and prospects pending at the time of his
termination and thereafter, and (c) cooperate with and assist the Company in
undertaking and preparing for the sale or other disposition of certain operating
assets of the Company and its business operations.

4. Non-Exclusive Relationship. The Consulting Services being provided by
Consultant are on a non-exclusive basis, and Consultant shall be entitled to
perform or engage in any activity not inconsistent with this Agreement or
otherwise prohibited by Section 11 of this Agreement. Moreover, the Company
shall be permitted to engage any other individual or firm as an investment
banker, broker, consultant or other professional advisor during the Consulting
Period.

5. Compensation. The Company shall pay Consultant the following compensation for
the Consulting Services provided hereunder:

(a) Consulting Fee. During the Consulting Period, the Company shall pay
Consultant a fee of $500 per hour for Consulting Services (the “Consulting
Fee”). Consultant shall submit an invoice to the Company on a monthly basis not
later than the 10th day following the last day of such month, reasonably
detailing time expended and a description of the nature of the Consulting
Services rendered. The Company shall pay Consultant the Consulting Fee for such
services promptly, but in no event later than 20 days following Consultant’s
submission of an invoice with respect to which such services are performed.

(b) Success Fees. In addition to the Consulting Fee, the Company shall pay to
Consultant the success fees pursuant to the terms set forth on Schedule A hereto
(each, a “Success Fee”). Schedule A may be amended or supplemented from time to
time by a written instrument signed by each of the Parties.

(c) Tax Obligations. Consultant shall be responsible for the payment of all
taxes, interest and penalties owed on all amounts paid to Consultant by the
Company hereunder (including any taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Consultant harmless from any or all of such taxes,
interest or penalties.

6. Reimbursable Costs. The Company shall reimburse Consultant in accordance with
general policies and practices of the Company for actual and reasonable expenses
incurred in performing the Consulting Services during the Consulting Period,
payable within 30 days of receipt of an invoice; provided that the invoice is
provided to the Company no later than two months prior to the end of the
calendar year immediately following the year in which the expense was incurred.
The amount of any reimbursements that constitute compensation in one year shall
not affect the amount of reimbursements constituting compensation that are
eligible for payment or reimbursement in any other year, and Consultant’s right
to such payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

 

B-2

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

7. Duties of the Company. The Company shall (a) grant Consultant access to a
cell phone, email, laptop, records, files, office space, employees and
consultants as reasonably required for Consultant to perform the Consulting
Services contemplated herein; and (b) pay to Consultant the amounts due to
Consultant within the time periods specified herein.

8. Duties of Consultant. Subject to Section 3 and Section 11 of this Agreement,
Consultant shall (a) comply with all applicable federal, state and municipal
laws and regulations required to enable Consultant to render to the Company the
Consulting Services called for herein; and (b) upon termination of the
Consulting Period, return to the Company all Company property in Consultant’s
possession, including without limitation, keys, credit cards, telephone calling
cards, computer hardware and software, cellular and portable telephone
equipment, laptops, computers, personal digital assistant (PDA) devices,
manuals, books, notebooks, financial statements, reports and the additional
items specified in Section 11(a) of this Agreement.

9. Retention of Authority. Throughout the Consulting Period, the Company shall
retain all authority and control over the business, policies, operations and
assets of the Company and its affiliates. Consultant shall not knowingly violate
any rules or policies of the Company applicable to Consultant or violate any
applicable law in connection with the performance of the Consulting Services.
The Company does not, by virtue of the Agreement, delegate to Consultant any of
the powers, duties or responsibilities vested in the Company or its affiliates
by law or under the organizational documents of the Company or its affiliates.

10. Independent Consultant Status. In performing the Consulting Services herein,
the Company and Consultant agree that Consultant shall at all times be acting
solely as an independent contractor and not as an employee of the Company. The
Parties acknowledge that Consultant was, prior to the Effective Date, an
employee of the Company, serving as Chief Executive Officer of the Company, but
that such employment relationship has terminated immediately prior to the
effectiveness of this Agreement. The Company and Consultant agree that
Consultant will not be an employee of the Company or its affiliates during the
Consulting Period in any matter under any circumstances or for any purposes
whatsoever, and that Consultant and not the Company shall have the authority to
direct and control Consultant’s performance of his activities hereunder. The
Company shall not pay, on the account of Consultant or any principal, employee
or contractor of Consultant, any unemployment tax or other taxes, required under
the law to be paid with respect to employees; nor shall the Company withhold any
monies from the fees of Consultant for income tax purposes; nor shall the
Company provide Consultant, in his capacity as such, or any principal, employee
or contractor of Consultant with any benefits, including pension, retirement, or
any kind of insurance benefits, including workers compensation insurance.
Consultant and the Company hereby agree and acknowledge that this Agreement does
not impose any obligation on the Company to offer employment to Consultant at
any time. Nothing contained in this Agreement shall be construed to create a
partnership or joint venture between the Company and Consultant, nor to
authorize either Party to act as general or special agent of the other Party in
any respect.

 

B-3

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

11. Covenants.

(a) Confidential Information. During the Consulting Period and thereafter,
Consultant shall not use or disclose any Confidential Information (as defined
below), except on behalf of the Company in furtherance of Consultant’s good
faith performance of his duties during the Consulting Period. “Confidential
Information” means information concerning the Company and its business that is
not generally available outside of the Company, and includes (i) trade secrets;
(ii) intellectual property; (iii) the Company’s methods of operation and
processes of the Company; (iv) information regarding the Company’s present
and/or future products, developments, processes and systems, including invention
disclosures and patent applications; (v) information on customers or potential
customers, including customers’ names, sales records, prices, and other terms of
sales and the Company’s cost information; (vi) the Company’s personnel data;
(vii) the Company’s business plans, marketing plans, financial data and
projections; and (viii) information received in confidence by the Company from
third parties. The foregoing shall not apply to information that (A) was
generally available to the public prior to its disclosure to Consultant;
(B) becomes generally available to the public subsequent to disclosure to
Consultant through no breach by Consultant or any representative of Consultant
of this provision; (C) was made or becomes available to Consultant from a third
party that, to the knowledge of Consultant, is not subject to an obligation of
confidentiality to the Company with respect to such information; (D) Consultant
is required to disclose by applicable law, regulation or legal process (in which
event Consultant will, to the extent permissible, give the Company prompt notice
of such legal process in order to permit the Company to seek appropriate
protective orders) or (E) the Company sells to a third party through a Sale of
Operations or Transaction (as such terms are defined in Schedule A hereto) to
the extent that Consultant becomes an employee of that third party. Consultant
shall deliver to the Company at the termination of the Consulting Period, or at
any other time the Company may reasonably request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information, or to the work product
or the business of the Company which he may then possess or have under his
control. Consultant’s obligations under this Section 11(a) are in addition to,
and not in limitation of or preemption of, all other obligations of
confidentiality which Consultant may have to the Company under general legal or
equitable principles, and federal, state or local law. For purposes of this
Section 11, the term “Company” means the Company, its affiliates, their
respective predecessors.

(b) Acknowledgements. Consultant agrees and acknowledges that the promises and
obligations made by the Company in this Agreement (specifically including, but
not limited to, the payments and benefits provided for under Section 5 hereof)
constitute sufficient consideration for the covenants contained in this
Section 11. Consultant further acknowledges that it is not the Company’s
intention to interfere in any way with his employment or consulting
opportunities, except in such situations where the same conflict with the
legitimate business interests of the Company. Consultant agrees that he will
notify the Company in writing if he has, or reasonably should have, any
questions regarding the applicability of this Section 11.

(c) Enforcement. Because Consultant’s services are unique and because Consultant
has access to Confidential Information and work product, the Parties hereto
agree that the Company would be damaged irreparably in the event any of the
provisions of this Section 11

 

B-4

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

were not performed in accordance with its specific terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
non-performance or breach. Therefore, the Company shall be entitled, in addition
to other rights and remedies existing in its favor, to seek an injunction or
injunctions to prevent any breach or threatened breach of any of such provisions
and to seek to enforce such provisions specifically (without posting a bond or
other security). If, at the time of enforcement of this Section 11, a court of
competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the Parties hereto agree that
the maximum period and scope is reasonable under such circumstances shall be
substituted for the stated period and scope and that the court shall be allowed
to revise the restrictions contained herein to cover the maximum period and
scope permitted by law. The provisions of this Section 11 shall survive any
termination of this Agreement.

12. Termination. The Company may immediately terminate this Agreement and
Consultant’s services hereunder at any time and for any reason. In the event of
such termination, Consultant shall be entitled to receive (at the time set forth
in Section 5 above and Schedule A, as applicable) all earned but unpaid
Consulting Fees and Success Fees through the date of termination and any unpaid
Success Fee the payment date for which is on or prior to the termination date,
and except as set forth in the following sentence, shall have no further rights
to payment of any consulting fees (including Success Fees) or other compensation
hereunder. Notwithstanding the foregoing, in the event of a termination of
Consultant’s services by the Company without Cause (as defined below) during the
Consulting Period, or material breach of this Agreement by the Company,
Consultant shall be entitled to receive the full amount of his unpaid Consulting
Fees and any unpaid Success Fees, regardless of whether Consultant is providing
services on the proposed payment dates, including, without limitation, upon the
closing of a Sale of the Company on or prior to December 31, 2010. In the event
of such termination, such Consulting Fees shall be paid to Consultant in a
single lump sum on the termination date and such Success Fees shall be paid to
Consultant at the applicable times set forth on Schedule A. For purposes of this
Section 12, Cause shall mean (i) Consultant’s indictment for or conviction of an
act of fraud or dishonesty resulting in material economic or financial injury to
the Company or its affiliates; or (ii) Consultant’s material breach of any of
his material obligations under this Agreement with five (5) days of Notice and
opportunity to cure.

13. Indemnification. The Company agrees to indemnify and hold harmless
Consultant from and against any and all claims, demands, actions, suits,
proceedings, settlements (subject to the Company’s reasonable agreement),
judgments, liabilities, losses, damages, costs and expenses, including
reasonable attorneys fees and litigation expenses, based upon or arising out of
any of the activities described in this Agreement, where any such claims,
demands, actions, suits, proceedings, settlements, judgments, liabilities,
losses, damages, costs or expenses are directly or indirectly caused by (i) any
action of Consultant within the scope of his authority under this Agreement,
(ii) the gross negligence or willful misconduct of the Company, any of its
affiliates or any of their respective employees or (iii) the material breach of
any provision hereof by the Company. Consultant agrees to indemnify and hold
harmless the Company from and against any and all successful claims, demands,
actions, suits, proceedings, settlements (subject to the Company’s reasonable
agreement), judgments, liabilities, losses, damages, costs and expenses,
including reasonable attorneys fees and litigation expenses, based upon or
arising out

 

B-5

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

of the activities described in this Agreement, where any such claims, demands,
actions, suits, proceedings, settlements, judgments, liabilities, losses,
damages, costs or expenses are caused by (i) the gross negligence or willful
misconduct of Consultant or (ii) Consultant’s material breach of this Agreement,
provided that the liability of Consultant under this Section 13 shall be limited
to the amount of the Consulting Fees and Success Fees actually paid to
Consultant hereunder.

14. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties relating to the subject matter hereof and
supersedes all prior or contemporaneous negotiations, arrangements, agreements,
understandings, representations and statements, whether oral or written, with
respect to understanding or agreement, other than the Separation Agreement, all
of which are merged herein and shall be of no further force or effect. No Party
hereto shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention unless set forth herein or in an instrument
or other writing delivered hereafter and signed by the Party to be bound
thereby. Each of the Parties acknowledges and represents that, except as
specifically set forth in this Agreement (or in the Separation Agreement) or in
an instrument or other writing delivered hereafter and signed by the Party to be
bound thereby, such Party has not received any representations, warranties or
promises by any person as a means of inducing it to enter into this Agreement,
and further acknowledges and represents that it does not enter into this
Agreement in reliance upon any oral or written representation, warranty or
promise of any person or entity that is not specifically set forth in this
Agreement (or in the Separation Agreement) or in such instrument or other
writing delivered hereafter and signed by the Party to be bound thereby.

(b) Amendments. No provision of this Agreement may be amended, modified or
waived except by a written instrument signed by each of the Parties hereto (or,
in the case of a waiver, by the Party against whom enforcement of the waiver is
sought).

(c) Successors. This Agreement is personal to Consultant and without the prior
written consent of the Company shall not be assignable by Consultant other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Consultant’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
affiliates, and their respective successors and assigns. Except as provided in
the next sentence, the Company may not assign this Agreement or delegate any of
its obligations hereunder without the prior written consent of Consultant. The
Company shall cause any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all or a substantial
portion of the Company’s business and/or assets to assume this Agreement
expressly in writing (and deliver a copy to Consultant) and to expressly agree
to perform this Agreement immediately upon such succession in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

(d) Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws that would result in the application of any law
other than that of the State of California.

 

B-6

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

(e) Effect of Waivers and Consents. No waiver of any default or breach by any
Party hereto shall be implied from any omission by a Party to take any action on
account of such default or breach if such default or breach persists or is
repeated and no express waiver shall affect any default or breach other than the
default or breach specified in the express waiver, and that only for the time
and to the extent therein stated. One or more waivers of any covenant, term or
condition of this Agreement by a Party shall not be construed to be a waiver of
any subsequent breach of the same covenant, term or condition. The consent or
approval by any Party shall not be deemed to waive or render unnecessary the
consent to or approval of said Party of any subsequent or similar acts by a
Party.

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which taken together shall
constitute one instrument.

(g) Severability. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(h) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Consultant: at Consultant’s most recent address on the records of the
Company;

If to the Company: Adaptec, Inc., 691 South Milpitas Blvd., Milpitas,
California, 95035 Attention: Chairman and Chief Executive Officer;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(i) Confidentiality. Each Party agrees that, except as otherwise set forth in
this Agreement or required to enforce this Agreement or provided by law or
unless compelled by an order of a court, he or it shall keep the contents of
this Agreement confidential and further agrees to refrain from generating or
participating in any publicity statement, press release, or other public notice
regarding this Agreement without the prior written consent of the other Party
unless required under applicable law or by a court order. The provisions of this
paragraph shall survive any termination of this Agreement.

(j) Exclusive Jurisdiction. Each Party (i) agrees that any action arising out of
or relating to this Agreement or the transaction provided for herein shall be
brought exclusively in the courts of the State of California, (ii) accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of those courts, and (iii) irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action in those jurisdictions.

 

B-7

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

(k) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of his choice prior to the
execution of this Agreement. Without limiting the generality of the foregoing,
Consultant acknowledges that he has had the opportunity to consult with his own
independent legal counsel to review this Agreement for purposes of compliance
with the requirements of Section 409A or an exemption therefrom, and that he is
relying solely on the advice of his independent legal counsel for such purposes.
Moreover, the Parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

(l) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A or are exempt therefrom and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Consultant notifies the Company
(with specificity as to the reason therefor) that Consultant believes that any
provision of this Agreement would cause Consultant to incur any additional tax
or interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Consultant, reform such
provision in a manner that is economically neutral to the Company to attempt to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A. The Parties agree that the
Success Fees described in Section 5(b) and Schedule A, Objective #1 and
Objective #2, hereto are subject to the so-called short-term deferral rule under
Section 409A.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.

 

ADAPTEC, INC.

/s/     MARY L. DOTZ

By: Mary L. Dotz

Title:

 

CFO

CONSULTANT

/s/     SUBRAMANIAN SUNDARESH

Subramanian Sundaresh

 

B-8

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

SCHEDULE A

OBJECTIVE #1 Sale of Operations

 

  •  

Business Objective: The Sale of Operations (defined below) of the Company.

 

  •  

Success Fee: Within ten (10) days of the earlier of (i) full execution of an
agreement for a Sale of Operations, or (ii) February 28, 2010, the Company shall
pay to Consultant a cash incentive of $225,000.

OBJECTIVE #2 Additional Incentive for the Sale of Operations

 

  •  

Business Objective: The Sale of Operations of the Company for Consideration
(defined below) greater than $[******].

 

  •  

Success Fee: Within ten (10) days of full execution of a definitive agreement
for the Sale of Operations for Consideration greater than $[******], the Company
shall pay to Consultant an additional cash incentive of $382,500. Such payment
shall be made regardless of whether the Transaction (defined below) closes.

OBJECTIVE #3 Additional Incentive for the Sale of Operations

 

  •  

Business Objective: The Sale of Operations of the Company for Consideration
greater than $[******].

 

  •  

Success Fee: Upon full execution of a definitive agreement for the Sale of
Operations for Consideration (defined below) (the “Sale Agreement”) greater than
$[******], the Company shall grant to Executive shares of the Company’s
Restricted Stock, pursuant to the Adaptec, Inc. 2004 Equity Incentive Plan,
which shall immediately vest, in accordance with the schedule below, provided
that if Consultant is not eligible for a grant under such Plan, the grant shall
be equal to the cash equivalent of such Restricted Stock:

 

Consideration for Sale of Operations

   Number of Shares
Granted and
Vested Upon Sale

$[******]-$[******]

   125,000

$[******]-$[******]

   175,000

$[******]-$[******]

   200,000

$[******] or more

   250,000

 

B-9

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Such grant or payment shall be made regardless of whether the Transaction
(defined below), as contemplated in the Sale Agreement, closes.

DEFINITIONS:

 

  •  

Sale of Operations means a sale of substantially all the operating assets of the
Company, excluding cash, real property and intellectual property not sold in the
Transaction.

 

  •  

Consideration means the gross value of all cash, securities and other properties
paid or payable, distributed, contributed, or to be distributed or to be
contributed, directly or indirectly, to the Company or any affiliates,
shareholders or others in one transaction or in a series or combination of
transactions, in connection with the Transaction (defined below) or a
transaction related thereto (including, without limitation, amounts paid
(A) pursuant to covenants not to compete or similar arrangements and (B) to
holders of any warrants, stock purchase rights, convertible securities or
similar rights and to holders of any options or stock appreciation rights,
whether or not vested). Consideration shall also include the value of any
long-term liabilities (including the principal amount of any indebtedness for
borrowed money, preferred stock obligations, any pension liabilities and
guarantees) indirectly or directly assumed or acquired, or otherwise repaid or
retired, in connection with or in anticipation of the Transaction. Consideration
shall include (i) all amounts paid into escrow, provided that any amounts to be
paid contingent upon future events will be included in Consideration based on
the expected value of such payments to be agreed upon in good faith by both
parties and (ii) amounts loaned to, invested in or contributed to the Company or
any other entity in connection with a Transaction. If the Consideration to be
paid is computed in any foreign currency, the value of such foreign currency
shall, for purposes hereof, be converted into U.S. dollars at the prevailing
exchange rate on the date or dates on which such Consideration is paid.

 

  •  

Transaction means whether in one or a series of transactions, (i) the sale,
transfer or other disposition, directly or indirectly, of all or a significant
portion of the business, assets (other than cash) or securities of the Company,
whether by way of a merger or consolidation, dividend, reorganization,
recapitalization or restructuring, tender or exchange offer, negotiated
purchase, leveraged buyout, minority investment or partnership, collaborative
venture or otherwise, or any other extraordinary corporate transaction involving
the Company, or any of its affiliated entities, (ii) any merger, consolidation,
sale of assets, reorganization or other business combination pursuant to which
the business of a specific counterparty is combined with that of the Company or
one or more persons formed by or affiliated with the Company, or (iii) any
changes, additions, amendments or other alterations to the Company’s Corporate
Charter, Bylaws, Board of Directors composition, or other corporate governance
structures and provisions which are made explicitly in preparation or execution
of items (i) or (ii).

 

B-10

 

 

The symbol [******] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portion.